Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000025
                                                         26-JAN-2017
                                                         10:49 AM

                          SCWC-12-0000025


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


   GORAN PLEHO, LLC, a Hawai'i Limited Liability Company (dba

 Resorts Limousine Services), GORAN PLEHO and ANA MARIA PLEHO,

       Petitioners/Plaintiffs-Appellants/Cross-Appellees,


                                 vs.


             DAVID W. LACY, LACY AND JACKSON, LLLC,

            a Hawai'i Limited Liability Law Company,

       Respondents/Defendants-Appellees/Cross-Appellants,


                                 and


           DRAGAN RNIC, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000025; CIV. NO. 06-1-101K)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Plaintiffs-Appellants/Cross-Appellees Goran

Pleho, LLC, Goran Pleho, and Ana Maria Pleho’s application for

writ of certiorari filed on December 12, 2016, is hereby

accepted, and will be scheduled for oral argument. The parties

will be notified by the appellate clerk regarding scheduling. 

          DATED: Honolulu, Hawai'i, January 26, 2017.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson